Title: To James Madison from Isaac Cox Barnet, 10 September 1804 (Abstract)
From: Barnet, Isaac Cox
To: Madison, James


10 September 1804, Paris. “In addition to the Subjects of my Letter of the 31st. Ulto. and 4th. instant, of which I have now the honour to enclose a Duplicate, with that of the 1st.—I beg leave to State that the Ship Mac Still remains out of the reach of her pretended purchasers—and unmolested (except by the worms—the weather and expences of Storage & Keeper) in the Basin of Antwerp—waiting the Decision of the Supreme Court of the United states and your orders.”
